Citation Nr: 0723171	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-03 761	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with chronic anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which, in pertinent part, granted an 
increased rating of 30 percent to the veteran's service-
connected PTSD, effective November 5, 2004.

In a July 2006 rating decision, the RO assigned an increased 
rating of 50 percent to the veteran's service-connected PTSD 
effective November 9, 2005.  The veteran has not disagreed 
with the effective date assigned.  

A videoconference Board hearing was held before the 
undersigned Acting Veterans Law Judge in April 2007.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's service connected post-traumatic stress 
disorder results in a severe impact on his social and 
occupational functioning.  It has not been objectively shown 
to result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform maintenance 
of minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   





CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD with chronic 
anxiety, and not in excess thereof, are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the January 2005 VCAA 
notice was furnished to the veteran and his service 
representative prior to the July 2005 RO decision that is the 
subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The decision below does not address any 
effective date issues.  The veteran will have the opportunity 
to contest/appeal if he so wishes the effective date assigned 
by the RO when they implement the grant below.   

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran testified in support of his claim at a 
videoconference Board hearing in April 2007.  The veteran 
also was provided with March 2005 and June 2006 VA 
psychiatric examinations, which, when considered with the 
other evidence on file, are adequate for rating purposes.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

On VA outpatient treatment in December 2003, the veteran's 
primary problem was anxiety.  The veteran's Global Assessment 
of Functioning (GAF) score was 60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The diagnosis was generalized anxiety 
disorder.

The veteran complained of PTSD with anxiety on VA outpatient 
mental health treatment in April 2004.  He was working but 
"says he cannot work like he is today and just wants to get 
some of his life back."  Mental status examination of the 
veteran showed that he was goal-directed, articulate, 
"worried about getting upset," an anxious to mildly 
irritated affect that was eventually pleasant, no suicidal or 
homicidal ideation, an intact memory, and fair insight and 
judgment.  The assessment was PTSD with anxiety exacerbated 
by medication withdrawal.

The veteran had no complaints of VA outpatient mental health 
treatment in June 2004.  He was "doing fine."  He denied 
any suicidality.  No acute mental status examination findings 
were noted.  The veteran also denied any side effects from 
medication that he had been prescribed to treat his PTSD and 
anxiety.  The VA examiner stated that the veteran was stable 
and productive on medication.

In a November 2004 letter, S.J.K., M.D., PhD (-initials used 
to protect privacy) (Dr. S.J.K.), stated that the veteran had 
been diagnosed with PTSD that resulted in severe panic 
attacks and an "inability to function in everyday 
situations."  The veteran also suffered from "severe guilt 
feelings," severe night sweats, shortness of breath, and an 
inability to sleep through the night.  Dr. S.J.K. stated that 
the veteran's work performance "has been deleteriously 
affected by his condition and the severity of his frequent 
panic attacks."  Dr. S.J.K stated that the veteran "should 
be considered fully and permanently disabled."

In a statement received at the RO in February 2005, the 
veteran's wife described the impact of his service-connected 
PTSD on his life, employment, and family.

On VA (fee-based) psychiatric examination in March 2005, the 
veteran complained of panic attacks, trouble sleeping at 
night, nightmares, and feeling depressed.  The VA examiner 
reviewed the veteran's claims file.  The veteran reported 
that he was currently employed as an independent contractor, 
although "it is hard for him to drum up business for 
himself."  He also reported that he and his wife went out to 
restaurants occasionally "but only to places where he feels 
comfortable."  The veteran did not go to movies, community 
events, church, or socialize with friends.  Mental status 
examination of the veteran showed no impairment of thought 
processes or communication, no delusions or hallucinations, 
an appropriate mood, good eye contract, no inappropriate 
behavior, no homicidal thoughts or plan, some suicidal 
ideation, full orientation, good long-term memory, some 
short-term memory problems, no history of obsessive or 
ritualistic behavior, and goal-oriented and logical speech 
with good tone and rhythm.  Although the veteran complained 
of experiencing "panic attacks," the VA examiner stated 
that what the veteran described was, in fact, performance 
anxiety.  There were no signs or symptoms of psychosis and no 
impaired impulse control.  The veteran described few symptoms 
of depression but related feeling depressed to ongoing social 
anxiety.  The veteran had marked and persistent fear in 
social situations and in performance situations, especially 
with unfamiliar people or when he felt under scrutiny.  The 
veteran had no panic attacks.  The veteran's GAF score due to 
PTSD was 42, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The assessment included PTSD.

On VA outpatient mental health treatment in February 2006, 
the veteran complained of temper outbursts, extremely poor 
emotional control, marked memory and concentration 
impairment, and persistent suicidal thoughts without present 
intent.  Mental status examination of the veteran showed that 
he was very tense and pressured.  The veteran's GAF score was 
38, indicating some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Dr. S.J.K. stated that the veteran "remains 
permanently 100% disabled due to combat related PTSD."  The 
assessment was extreme PTSD.

On VA outpatient mental health treatment in May 2006, the 
veteran complained of increased anger "because of his claim 
and its treatment by the VA.  His anger interferes with his 
working and he continues to be isolative, as well as having 
memory and concentration problems.  He continues to have 
significant sleep problems with nightmares, and his symptoms 
are interfering with his family life, both with his wife and 
his children."  Mental status examination of the veteran 
showed that he was stressed and tense.  The veteran's GAF 
score was 37.  Dr. S.J.K.'s assessment was that the veteran 
"continues to show extreme PTSD resulting from his combat 
experience and leaving him permanently 100% disabled."

On VA (fee-based) examination in June 2006, the veteran 
complained of "trouble with basic day to day living."  He 
also complained of "trouble getting along with others, 
trouble remembering things...trouble sleeping...[and] more 
difficulty coping with symptoms."  The VA examiner reviewed 
the veteran's claims file.  The veteran had been married to 
his current wife for 25 years and was in contact with all 
4 of his children (including 2 from a prior marriage that had 
ended when his first wife died).  He had last worked 2 months 
earlier and was "having more and more difficulty keeping a 
job."  Mental status examination of the veteran showed no 
impairment of thought process or communication, no delusions, 
and no hallucinations.  The veteran was angry and semi-
cooperative with the VA examiner.  His mood was appropriate 
with poor eye contact and inappropriate anger during the 
interview.  The veteran was not homicidal but had "a lot" 
of suicidal ideation, although he could not tell the examiner 
when he last thought of suicide.  He was fully oriented with 
good long-term memory, worsening short-term memory, no 
history of obsessive or ritualistic behavior, and logical, 
goal-oriented speech with good tone and rhythm.  He reported 
panic attacks but did not know how frequently they occurred.  
There was no impaired impulse control except with anger.  
There was sleep impairment with difficulty getting to sleep 
and staying asleep.  There were no signs or symptoms of 
psychosis.  Insight was limited to good.  Judgment was good.  
The veteran's GAF score due to PTSD was 35, indicating some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The assessment 
included PTSD.

In a November 2006 statement, the veteran contended that 
Dr. S.J.K. had "on numerous occasions indicated in writing 
that I meet the criteria for 100% PTSD."  

In a February 2007 statement, the veteran's wife described 
the impact of her husband's service-connected PTSD on his 
family, employment, and also described what she observed of 
the veteran's symptoms.

On VA outpatient mental health treatment in February 2007, 
the veteran complained of severe symptoms of PTSD including 
nightmares, flashbacks, extreme problems with temper, and 
isolation.  Dr. S.J.K. stated that the veteran also had 
severe problems with attention, concentration, and memory 
which affected his daily functioning.  The veteran reported 
trouble recalling names of those familiar to him, including 
his own children, getting lost in familiar places, and not 
attending to personal hygiene.  Mental status examination of 
the veteran showed that the veteran was tense, dysthymic, and 
fully oriented with uneven attention, memory, and 
concentration, passive suicidal ideation without a plan, no 
homicidal ideation, and somewhat impaired judgment and 
insight.  Dr. S.J.K. stated that the veteran "continues to 
be permanently 100% disabled secondary to his [PTSD] 
resulting from combat experience.  He is unable to work, or 
even to be with others for significant periods of time due to 
his irritability and his attention and concentration are 
severely impaired such that he cannot work."  In an addendum 
to this treatment record dated later that same month, in 
February 2007, Dr. S.J.K. stated that the veteran's GAF score 
was 34.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The current 50 percent rating for PTSD under DC 9411 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 32 (4th ed., 
revised 1994) (Manual).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

There are medical opinions that both support and weigh 
against an increased rating for PTSD.  For example, 
Dr. S.J.K. concluded in November 2004 that the veteran 
suffered from severe panic attacks as a result of his 
service-connected PTSD which made it difficult for him to 
function in everyday life.  Dr. S.J.K. also concluded in 
November 2004 that the veteran was "fully and permanently 
disabled" due to his service-connected PTSD.  It is not 
clear whether Dr. S.J.K. had access to or reviewed the 
veteran's claims file, including his medical records, prior 
to offering his November 2004 opinion.  By contrast, 
following a review of the veteran's claims file, including 
his medical records, and a comprehensive VA psychiatric 
examination in March 2005, another VA examiner stated that 
the veteran's reported "panic attacks" were, in fact, 
social anxiety and the veteran did not experience panic 
attacks as a symptom of his service-connected PTSD.  Mental 
status examination of the veteran showed no inappropriate 
behavior, an ability to maintain personal hygiene, no 
obsessive or ritualistic behavior, some suicidal ideation, 
short-term memory problems, no impaired impulse control, and 
sleep disturbance.  There were no signs of symptoms of 
psychosis.  This same VA examiner re-interviewed the veteran 
in June 2006, following a second review of his claims file, 
including his medical records, and concluded that there was 
still no impairment of thought process or communication, no 
delusions, no hallucinations, good hygiene and grooming, 
inappropriate anger, no homicidal ideation, "a lot" of 
suicidal ideation although the veteran could not say when he 
last had a suicidal thought, an ability to maintain personal 
hygiene, full orientation, no impaired impulse control other 
than his anger, continuing sleep impairment, and again no 
signs or symptoms of psychosis.  Finally, in February 2007, 
Dr. S.J.K. repeated his earlier opinion that the veteran 
"continues to be permanently 100% disabled secondary to" 
PTSD and described worsening PTSD symptoms, including an 
inability to work due to increased anger and irritability.  

While the findings on the VA examination reports dated in 
March 2005 and June 2006 do not fully support the conclusions 
of the Dr. S.J.K. regarding the severity of the veteran's 
PTSD symptoms, the GAF score of 35 on the June 2006 
examination report is consistent with a finding that the 
disability is more severe than the current 50 percent rating 
would suggest.  The veteran's combination of symptoms clearly 
causes severe impairment in areas such as work, family 
relations, and mood.  The evidence shows a clear pattern of 
severe, chronic mood disturbance as a result of PTSD 
symptoms.  In short, while the criteria for a 70 percent 
rating for PTSD do not appear to be fully satisfied, the 
disability picture approximates those criteria.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 70 percent rating is warranted.  38 C.F.R. § 4.7.  

However, the evidence does not demonstrate that the veteran's 
service connected PTSD is productive of total occupational 
and social impairment.  The veteran has maintained a lasting 
marriage with his wife.  He has also maintained relationships 
with his four children and his siblings.  The veteran has 
presented with good hygiene and he has not been shown to be a 
persistent danger to himself or to others.  His speech has at 
all times been relevant and well organized, and his memory 
has been grossly intact.  There has been no showing of 
delusions or hallucinations as contemplated in the 100 
percent evaluation criteria.  

Consequently, a 70 percent (but no higher) rating is 
warranted for the veteran's PTSD with chronic anxiety. 


ORDER

A 70 percent rating is granted for the veteran's PTSD with 
chronic anxiety subject to the regulations governing the 
payment of monetary awards.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


